Notice of Allowability
The Applicant’s amendments dated 6/20/2022 have been entered and fully considered. Claims 1, 3, and 6-8 have been amended. Claim 2 is cancelled. Withdrawn claim 10 is hereby rejoined by the Examiner. Claims 1 and 3-10 are pending and they are allowed.
Election/Restrictions
Claims 1 and 3-9 are allowable. Claim 10, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between invention I (claims 1 and 3-9) and invention II (clam 10), as set forth in the Office action mailed on 4/30/2021, is hereby withdrawn and claim 10 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the independent claim 1 was KUMAGAE (US-2008/0079194), hereinafter KUMAGAE.
KUMAGAE discloses a bottom face processing method of a pillar-shaped honeycomb structure comprising steps of preparing a pillar-shaped honeycomb structure including a plurality of first cells which extend in parallel with each other from a first bottom face to a second bottom face, and each of which is opened in the first bottom face and has a plugged portion having a protruding portion in the second bottom face, and a plurality of second cells each of which is adjacent to at least one of the first cells with a partition wall interposed therebetween, which extend in parallel with each other from the first bottom face to the second bottom face, and each of which has a plugged portion having a protruding portion in the first bottom face, and is opened in the second bottom face, and removing the protruding portion from the plugged portion of each of the first cells and the second cells of the pillar-shaped honeycomb structure without the first bottom face and the second bottom face being masked.
KUMAGAE, however, fails to disclose that the step of removing the protruding portion comprises bringing a plurality of brush bristles into contact with the protruding portion of each of the first bottom face and the second bottom face while rotating at least one rotary brush which includes a base which is rotatable around a rotational axis, and the brush bristles implanted to a surface of the base, and whose rotational axis is parallel with the extending direction of the first cells and the second cells.
The Examiner notes that the brush of KUMAGAE is non-rotating and is inserted only into the open cells and is not brought into a rotational contact with the closed cells. One having ordinary skill in the art at the time the invention was filed would not have been reasonably motivated to have modified the brush of KUMAGAE to arrive at the invention as claimed. As such claim 1 and its dependent claims 3-10 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748